 



EXHIBIT 10.2

FORM OF OPTION AGREEMENT

PIERRE HOLDING CORP.
9990 Princeton Road
Cincinnati, Ohio 45246

STOCK OPTION AGREEMENT

Date

Name
Address
City, State Zip

     
Re:
  Pierre Holding Corp. (the “Company”)

  Grant of Nonqualified Stock Option

Dear _______:

     The Company is pleased to advise you that its Board of Directors has
granted to you a stock option (an “Option”), as provided below, under the Pierre
Holding Corp. 2004 Stock Option Plan (the “Plan”), a copy of which is attached
hereto and incorporated herein by reference. The Option has been granted, and
the Option Shares will be issued, pursuant to a “compensatory benefit plan”
within the meaning of such term under Rule 701 of the Securities Act of 1933, as
amended.

     1. Definitions. For the purposes of this Agreement, the following terms
shall have the meanings set forth below:

     “Affiliate” of any particular Person shall mean any other Person
controlling, controlled by or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.

     “Board” shall mean the Board of Directors of the Company.

     “Cause” shall mean “Cause” as defined in any Service Agreement between you
and the Company or any of its Subsidiaries in effect at the time of
determination, or if you are not party to a Service Agreement, “Cause” shall
mean “Cause” as defined in the Plan.

 



--------------------------------------------------------------------------------



 



     “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

     “Committee” shall mean the committee designated by the Board to administer
the Plan, or if no committee has been so designated, the Board itself.

     “Common Equity Value” shall have the meaning given to such term on
Exhibit A attached hereto.

     “Common Stock” shall mean the Company’s Common Stock, par value $0.01 per
share, or, in the event that the outstanding Common Stock is hereafter changed
into or exchanged for different stock or securities of the Company, such other
stock or securities.

     “Company” shall mean Pierre Holding Corp., a Delaware corporation.

     “Cumulative Percentage” shall mean the cumulative percentage of your PV
Option vested in accordance with paragraph 3(b) as set forth in the column on
Exhibit A labeled “Cumulative % of PV Option Vested.”

     “Disability” shall mean “Disability” as defined in any Service Agreement
between you and the Company or any of its Subsidiaries in effect at the time of
determination, or if you are not party to a Service Agreement, “Disability”
shall mean “Disability” as defined in the Plan.

     “Fair Market Value” of the Common Stock shall be determined in good faith
by the Committee or, in the absence of the Committee, by the Board, taking into
account all relevant factors determinative of value (including the lack of
liquidity of such Common Stock due to the Company’s status as a privately held
corporation, but without regard to any discounts for minority interests).

     “Good Reason” shall mean “Good Reason” as defined in any Service Agreement
between you and the Company or any of its Subsidiaries in effect at the time of
determination, or if you are not party to a Service Agreement, then “Good
Reason” shall mean “Good Reason” as defined in the Plan.

     “Independent Third Party” shall mean any Person who, immediately prior to
the contemplated transaction, does not own in excess of 5% of the Common Stock
on a fully-diluted basis (a “5% Owner”), who is not controlling, controlled by
or under common control with any such 5% Owner and who is not the spouse or
descendant (by birth or adoption) of any such 5% Owner or a trust for the
benefit of such 5% Owner and/or such other Persons.

     “MDCP” shall mean Madison Dearborn Capital Partners IV, L.P. and its
Affiliates.

     “Option Shares” shall mean (i) all shares of Common Stock issued or
issuable upon the exercise of the Option and (ii) all shares of Common Stock
issued with respect to the Common Stock referred to in clause (i) above by way
of stock dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization

-2-

 



--------------------------------------------------------------------------------



 



affecting the Common Stock. Option Shares shall continue to be Option Shares in
the hands of any holder other than you (except for the Company or MDCP and, to
the extent that you are permitted to transfer Option Shares pursuant to the
Stockholders Agreement, purchasers pursuant to a public offering under the
Securities Act), and each such transferee thereof shall succeed to the rights
and obligations of a holder of Option Shares hereunder.

     “Person” shall mean a natural person, partnership (whether general or
limited), limited liability company, trust, estate, association, corporation,
custodian, nominee or any other individual or entity in its own or any
representative capacity.

     “Public Sale” shall mean any sale of Option Shares to the public pursuant
to an offering registered under the Securities Act or to the public through a
broker, dealer or market maker pursuant to the provisions of Rule 144 adopted
under the Securities Act.

     “Registration Agreement” shall mean that certain Registration Agreement
dated as of the date hereof between the Company and certain Investors (as
defined therein).

     “Sale of the Company” shall mean the sale of the Company to an Independent
Third party or group of Independent Third Parties pursuant to which such party
or parties acquire (i) capital stock of the Company possessing the voting power
under normal circumstances (without regard to the occurrence of any contingency)
to elect a majority of the Company’s board of directors (whether by merger,
consolidation or sale or transfer of the Company’s capital stock) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis.

     “Stockholders Agreement” shall mean that certain Stockholders Agreement
dated as of the date hereof between the Company and certain of its stockholders.

     “Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

     “Service Agreement” shall mean a written agreement between you and the
Company or any of its Subsidiaries pursuant to which you provide services to the
Company or any of its Subsidiaries as an employee.

     “Subsidiary” shall mean, with respect to any Person, any corporation,
limited liability company, partnership, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person, one or more Subsidiaries of
that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person, one or more Subsidiaries of that person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or shall

-3-

 



--------------------------------------------------------------------------------



 



control the managing general partner of such limited liability company,
partnership, association or other business entity.

     “Target Equity Value” shall have the meaning given to such term on
Exhibit A attached hereto.

     2. Option.

     (a) Terms. Your Option is for the purchase of up to ___shares of Common
Stock (the “Option Shares”) at a price per share of $___(the “Exercise Price”),
payable upon exercise as set forth in paragraph 2(b) below. Your Option shall
expire at the close of business on ___(the “Expiration Date”), subject to
earlier expiration as provided in paragraphs 3 and 4 below. Your Option is not
intended to be an “incentive stock option” within the meaning of Section 422 of
the Code.

     (b) Payment of Option Price. Subject to paragraph 3 below, your Option may
be exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the product of (i) the Exercise Price multiplied by (ii) the number of
Option Shares to be acquired. Payment shall be made in cash (including check,
bank draft or money order) or, in the discretion of the Committee, by delivery
of a promissory note (if in accordance with policies approved by the Board and
permitted by applicable law).

     3. Exercisability/Vesting. Your Option may be exercised only to the extent
it has become vested.

     (a) Forty Percent of Option Subject to Time Vesting. Your Option shall
fully vest and become exercisable with respect to forty percent (40%) or ___of
your Option Shares upon the fifth anniversary of the date hereof if and only if
you are, and have been, continuously employed by the Company or any of its
Subsidiaries from the date of this Agreement through such fifth anniversary. The
forty percent (40%) of your Option subject to vesting in accordance with this
paragraph 3(a) shall be your “TV Option”, and the portion of your Option Shares
(up to forty percent (40%) of your Option Shares) that may be acquired upon the
exercise of all or a portion of your TV Option shall be your “TV Option Shares”.
Between the date hereof and the fifth anniversary of the date hereof, provided
you are continuously employed by the Company or any of its Subsidiaries from the
date of this Agreement through the date of determination, your TV Option will
vest on a daily pro rata basis such that, on the date of determination, the
amount of your TV Option which shall have vested and become exercisable as of
that date shall be equal to (rounded to the nearest whole share)(x) your TV
Option Shares multiplied by (y) a fraction, the numerator of which shall be the
number of calendar days from the date of this Agreement through the date of
determination, inclusive, and the denominator of which shall be 1,827.
Notwithstanding the foregoing, if you have been continuously employed by the
Company or its Subsidiaries from the date of this Agreement until a Sale of the
Company, the portion of your outstanding TV Option which has not become vested
at the date of such event shall immediately vest and become exercisable with
respect to all of the TV Option Shares simultaneously with the consummation of
the Sale of the Company; provided that such accelerated vesting has been
approved by the Company’s stockholders as provided under Section 280G of the
Code. In any

-4-

 



--------------------------------------------------------------------------------



 



event, any portion of your TV Option which has not been exercised prior to or in
connection with the Sale of the Company shall expire and be forfeited, unless
otherwise determined by the Committee or the Board.

     (b) Sixty Percent of Option Subject to Accelerated Vesting. Your Option
shall fully vest and become exercisable with respect to the remaining sixty
percent (60%) or ___of your Option Shares upon the seventh anniversary of the
date hereof if and only if you are, and have been, continuously employed by the
Company or any of its Subsidiaries from the date of this Agreement through such
seventh anniversary. However, with respect to this remaining sixty percent (60%)
or ___of your Option Shares, such portion of your Option Shares shall be subject
to accelerated vesting prior to such seventh anniversary as set forth below. The
sixty percent (60%) of your Option subject to accelerated vesting in accordance
with this paragraph 3(b) shall be your “PV Option”, and the portion of your
Option Shares (up to sixty percent (60%) of your Option Shares) that may be
acquired upon the exercise of all or a portion of your PV Option shall be your
“PV Option Shares”. Except as provided below with respect to the vesting of your
PV Option upon a Sale of the Company, the effective date of any accelerated
vesting in accordance with this paragraph 3(b) shall be the end of each fiscal
year specified in Exhibit A attached hereto, notwithstanding that the Common
Equity Value as of the end of such fiscal year may not be determined until a
date thereafter.

     The Cumulative Percentage of your PV Option shall vest as of the end of the
corresponding fiscal year shown on Exhibit A if the Company’s Common Equity
Value exceeds the applicable Target Equity Value as of the end of such fiscal
year, and if, as of the end of such fiscal year, you are still employed by the
Company or any of its Subsidiaries. If in a succeeding fiscal year the Company’s
Common Equity Value exceeds the Target Equity Value for a prior fiscal year, the
Cumulative Percentage of your PV Option corresponding to such prior fiscal year
as shown on Exhibit A shall vest as of the end of such succeeding fiscal year.
Except as provided below with respect to the vesting of your PV Option upon a
Sale of the Company, the maximum Cumulative Percentage of your PV Option that
shall vest as of the end of any fiscal year is the Cumulative Percentage
corresponding to the end of such fiscal year shown on Exhibit A. For example,
if, at the end of fiscal year 2006 the Company’s Common Equity Value exceeds the
Target Equity Value for fiscal year 2005 but not for fiscal year 2006 and at the
end of fiscal year 2005 the Company’s Common Equity Value did not exceed the
Target Equity Value for fiscal year 2005, then the maximum Cumulative Percentage
of your PV Option that shall vest as of the end of fiscal year 2006 shall be the
Cumulative Percentage shown for fiscal year 2005 on Exhibit A. Once a portion of
your PV Option has vested in accordance with this paragraph 3(b), it shall
remain vested, notwithstanding the failure in succeeding fiscal years of the
Company’s Common Equity Value to exceed either (i) the Target Equity Value for
such succeeding fiscal years set forth on Exhibit A or (ii) the Target Equity
Value set forth on Exhibit A for the year in which such portion of your PV
Option vested.

     Notwithstanding the foregoing, your right to accelerate the vesting of your
PV Option in accordance with this paragraph 3(b) shall terminate automatically
upon the earlier to occur of (i) termination of your employment with the Company
or any of its Subsidiaries, in which event the percentage of your PV Option that
is vested shall equal the percentage of your PV Option which was vested as of
the immediately preceding fiscal year end, if any, and (ii) a

-5-

 



--------------------------------------------------------------------------------



 



Sale of the Company, in which event the percentage of your PV Option that is
vested shall equal the greater of (A) the percentage of your PV Option which was
vested as of the immediately preceding fiscal year end, if any, and (B) the
Cumulative Percentage shown on Exhibit A corresponding to the Target Equity
Value shown on Exhibit A which most nearly approximates but does not exceed the
Common Equity Value realized upon the consummation of such Sale of the Company
(assuming that the Company’s Common Equity Value is calculated in a manner
consistent with the methodology used in calculating the Target Equity Values
shown on Exhibit A). Upon a Sale of the Company, the effective date of any
accelerated vesting of your PV Option in accordance with this paragraph shall be
deemed to occur immediately prior to the consummation of such Sale of the
Company. In any event, any portion of your PV Option which has not been
exercised prior to or in connection with the Sale of the Company shall expire
and be forfeited, unless otherwise determined by the Committee or the Board.

     4. Expiration of Option.

     (a) Normal Expiration. In no event shall any part of your Option be
exercisable after the Expiration Date set forth in paragraph 2(a) above.

     (b) Early Expiration Upon Termination of Employment. Except as otherwise
provided herein, any portion of your Option            that was not vested and
exercisable as of the date your employment with the Company or its Subsidiaries
terminated shall expire and be forfeited on such date, and any portion of your
Option that was vested and exercisable but not exercised as of the date of the
termination of your employment with the Company or any of its Subsidiaries shall
expire and be forfeited as of such date, except that if your employment is
terminated (i) due to your death or Disability, then your Option shall expire
180 days after the date of death or Disability, but in no event after the
Expiration Date or (ii) by the Company without Cause, due to your retirement
(with approval of the Board or Committee) or your resignation, then your Option
shall expire 60 days after the date of your termination, retirement or
resignation, but in no event after the Expiration Date.

     5. Procedure for Exercise. You may exercise all or any portion of your
Option, to the extent it has vested and is exercisable, at any time and from
time to time prior to its expiration, by delivering written notice to the
Company (to the attention of the Company’s Secretary) and your written
acknowledgement that you have reviewed and have been afforded an opportunity to
ask questions of management of the Company with respect to all financial and
other information provided to you regarding the Company and its Subsidiaries,
together with payment of the Option Price in accordance with the provisions of
paragraph 2(b) above. As a condition to any exercise of your Option, you shall
permit the Company to deliver to you all financial and other information
regarding the Company and its Subsidiaries it believes necessary to enable you
to make an informed investment decision, and you shall make all customary
investment representations which the Company requires.

     6. Securities Laws Restrictions and Other Restrictions on Transfer of
Option Shares. You represent and warrant that when you exercise your Option you
shall be purchasing Option Shares for your own account and not on behalf of
others. You understand and acknowledge that federal and state securities laws
govern and restrict your right to offer, sell or

-6-

 



--------------------------------------------------------------------------------



 



otherwise dispose of any Option Shares unless your offer, sale or other
disposition thereof is registered or qualified under the Securities Act and
applicable state securities laws, or in the opinion of the Company’s counsel,
such offer, sale or other disposition is exempt from registration or
qualification thereunder. You agree that you shall not offer, sell or otherwise
dispose of any Option Shares in any manner which would: (i) require the Company
to file any registration statement with the Securities and Exchange Commission
(or any similar filing under state law) or to amend or supplement any such
filing or (ii) violate or cause the Company to violate the Securities Act, the
rules and regulations promulgated thereunder or any other state or federal law.
You further understand that the certificates for any Option Shares you purchase
shall bear such legends (similar to the legend set forth in paragraph 15(a)) as
the Company deems necessary or desirable in connection with the Securities Act
or other rules, regulations or laws.

     7. Non-Transferability of Option. Your Option is personal to you and is not
transferable by you other than by will or the laws of descent and distribution.
During your lifetime only you (or your guardian or legal representative) may
exercise your Option. In the event of your death, your Option may be exercised
only (i) by the executor or administrator of your estate or the person or
persons to whom your rights under the Option shall pass by will or the laws of
descent and distribution and (ii) to the extent that you were entitled hereunder
at the date of your death.

     8. Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan (which
is incorporated herein by reference). Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, you acknowledge
your receipt of this Agreement and the Plan and agree to be bound by all of the
terms of this Agreement and the Plan.

     9. Rights of Participants. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company and its Subsidiaries to terminate
your employment at any time (with or without Cause), nor confer upon you any
right to continue in the employ of the Company and its Subsidiaries for any
period of time or to continue your present (or any other) rate of compensation,
and in the event of the termination of your employment (including, but not
limited to, termination by the Company without Cause), any portion of your
Option that was not previously vested and exercisable shall expire and be
forfeited, except as otherwise provided herein. Nothing in this Agreement shall
confer upon you any right to be selected again as a Plan participant, and
nothing in the Plan or this Agreement shall provide for any adjustment to the
number of Option Shares subject to your Option upon the occurrence of subsequent
events except as provided in paragraph 11 below.

     10. Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from you from any amounts due and payable by the Company
or any of its Subsidiaries to you (or secure payment from you in lieu of
withholding) the amount of any withholding or other tax due from the Company or
any of its Subsidiaries with respect to any Option Shares issuable under this
Agreement, and the Company may defer such issuance unless indemnified by you to
its satisfaction.

-7-

 



--------------------------------------------------------------------------------



 



     11. Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the shares of Common
Stock, the Board or the Committee may make such adjustments in the number and
type of shares authorized by the Plan, the number and type of shares covered by
your Option and the Exercise Price specified herein as may be determined to be
appropriate and equitable, in order to prevent the dilution or enlargement of
rights under your Option. The issuance by the Company of shares of stock of any
class, or options or securities exercisable or convertible into shares of stock
of any class, for cash or property, or for labor or services either upon direct
sale, or upon the exercise of rights or warrants to subscribe therefor, or upon
exercise or conversion of other securities, shall not affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock then subject to any Options.

     12. Rights to Repurchase Option Shares Upon Termination of Your Employment.

     (a) Repurchase of Option Shares. If your employment with the Company or any
of its Subsidiaries shall terminate, including upon your death, Disability,
resignation or termination with or without Cause (the date on which such
termination occurs being referred to as the “Termination Date”), then the
Company shall have the option to repurchase all or any part of the Option Shares
issued or issuable upon exercise of your Option whether held by you or by one or
more of your transferees, at the price determined in accordance with the
provisions of paragraph 13 hereof (the “Repurchase Option”).

     (b) Repurchase by Company. The Company may elect to purchase all or any
portion of the Option Shares by delivery of written notice (the “Repurchase
Notice”) to you or any other holders of the Option Shares within 15 days after
the later of (i) six months following the last exercise of your Option and
(ii) the applicable expiration date of your Option pursuant to paragraph 4(b).
The Repurchase Notice shall set forth the number of Option Shares to be acquired
from you and such other holder(s), the aggregate consideration to be paid for
such shares and the time and place for the closing of the transaction. The
number of Option Shares to be repurchased by the Company shall first be
satisfied, to the extent possible, from the Option Shares held by you at the
time of delivery of the Repurchase Notice. If the number of Option Shares then
held by you is less than the total number of Option Shares the Company has
elected to purchase, then the Company shall purchase the remaining shares
elected to be purchased from the other holders thereof, pro rata according to
the number of shares held by each such holder at the time of delivery of such
Repurchase Notice (determined as close as practical to the nearest whole share).

     (c) Repurchase by MDCP. If for any reason the Company does not elect to
purchase all of the Option Shares pursuant to the Repurchase Option, then MDCP
shall be entitled to exercise the Company’s Repurchase Option in the manner set
forth in paragraph 12(a) for all or any portion of the number of Option Shares
the Company has not elected to purchase (the “Available Shares”). As soon as
practicable after the Company has determined that there shall be Available
Shares, but in any event within 15 days after the applicable expiration date in
accordance with paragraph 4(b), the Company shall deliver written notice (the
“Option Notice”) to MDCP setting forth the number of Available Shares and the
price for each Available Share.

-8-

 



--------------------------------------------------------------------------------



 



MDCP may elect to purchase any number of Available Shares by delivering written
notice to the Company within 45 days after receipt of the Option Notice from the
Company. As soon as practicable, and in any event within 15 days after the
expiration of such 45-day period, the Company shall notify you and any other
holder(s) of Option Shares as to the number of Option Shares being purchased
from you by MDCP (the “Supplemental Repurchase Notice”). At the time the Company
delivers the Supplemental Repurchase Notice to you and such other holder(s) of
Option Shares, MDCP shall also receive written notice from the Company setting
forth the number of shares it is entitled to purchase, the aggregate purchase
price and the time and place of the closing of the transaction.

     (d) Closing of Repurchase of Option Shares. The purchase of Option Shares
pursuant to this paragraph 12 shall be closed at the Company’s executive offices
within 30 days after the delivery of the Repurchase Notice or Supplemental
Repurchase Notice referred to in paragraphs 12(b) and 12(c), as applicable. At
the closing, the purchaser or purchasers shall pay the purchase price in the
manner specified in paragraph 13(b) and you and any other holders of Option
Shares being purchased shall deliver the certificate or certificates
representing such shares to the purchaser or purchasers or their nominees,
accompanied by duly executed stock powers. Any purchaser of Option Shares under
this paragraph 12 shall be entitled to receive customary representations and
warranties from you and any other selling holders of Option Shares regarding the
sale of such shares (including representations and warranties regarding good
title to such shares, free and clear of any liens or encumbrances) and to
require all sellers’ signatures to be guaranteed by a national bank or reputable
securities broker.

     13. Purchase Price for Option Shares.

     (a) Purchase Price. The purchase price per share to be paid for the Option
Shares purchased by the Company and MDCP pursuant to paragraph 12 shall be equal
to the Fair Market Value of such Option Shares as of the time of the exercise of
the Repurchase Option; provided, however, if your employment is terminated by
the Company with Cause, then the purchase price per share to be paid for the
Option Shares purchased by the Company and/or MDCP pursuant to paragraph 12
shall be equal to the lower of (i) the Exercise Price set forth in paragraph
2(a) and (ii) the Fair Market Value of such Option Shares as of the as of the
time of the exercise of the Repurchase Option.

     (b) Manner of Payment. If the Company elects to purchase all or any part of
the Option Shares, including Option Shares held by one or more transferees, the
Company shall pay for such shares: (i) first, by certified check or wire
transfer of funds to the extent such payment would not cause the Company to
violate the General Corporation Law of the State of Delaware and would not cause
the Company or its Subsidiaries to breach any agreement to which they are a
party relating to the indebtedness for borrowed money or other material
agreement; and (ii) thereafter, with a subordinated promissory note of the
Company. Such subordinated promissory note shall bear interest at the rate of 5%
per annum (which shall be payable annually in cash unless otherwise prohibited),
shall have all principal payment due on the third anniversary of the date of
issuance and shall be subordinated on terms and conditions satisfactory to the
holders of the Company’s or its Subsidiaries’ indebtedness for borrowed money.
In addition, the Company may pay the purchase price for such shares by
offsetting amounts

-9-

 



--------------------------------------------------------------------------------



 



outstanding under any indebtedness or obligations owed by you to the Company or
any of its Subsidiaries. If any MDCP elects to purchase all or any portion of
the Available Shares, MDCP shall pay for that portion of such Option Shares by
certified check or wire transfer of funds.

-10-

 



--------------------------------------------------------------------------------



 



     14. Restrictions on Transfer.

     (a) Other Agreements. Upon exercise of your Option, your Option Shares
shall become “Stockholder Shares” under the Stockholders Agreement and
Registrable Securities under the Registration Agreement and shall be subject to
restrictions on transfer and the other provisions of such agreements with
respect to your Option Shares. You agree to execute a joinder to evidence your
becoming a party to the Stockholders Agreement and the Registration Agreement
with respect to such Option Shares. You also agree that any certificates
evidencing such Option Shares shall bear such legend as the Company deems
necessary or desirable in connection with the restrictions on transfer
applicable to such Option Shares under the Stockholders Agreement.

     (b) Restrictive Legend. The certificates representing the Option Shares
shall bear the following legend:



  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON ___,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND CERTAIN OTHER AGREEMENTS SET FORTH IN A STOCK OPTION
AGREEMENT BETWEEN THE COMPANY AND ___ DATED AS OF SEPTEMBER 30, 2004, AND A
STOCKHOLDERS AGREEMENT BETWEEN THE COMPANY AND CERTAIN STOCKHOLDERS OF THE
COMPANY FROM TIME TO TIME A PARTY THERETO. A COPY OF EACH OF THESE AGREEMENTS
MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF
BUSINESS WITHOUT CHARGE.”

     (c) Opinion of Counsel. You may not sell, transfer or dispose of any Option
Shares (except pursuant to an effective registration statement under the
Securities Act) without first delivering to the Company an opinion of counsel
reasonably acceptable in form and substance to the Company that registration
under the Securities Act or any applicable state securities law is not required
in connection with such transfer.

     15. Remedies. Each party hereto (and MDCP as third-party beneficiary) shall
be entitled to enforce its rights under this Agreement specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in its favor. The parties hereto acknowledge
and agree that money damages would not be an adequate remedy for any breach of
the provisions of this Agreement and that any party hereto (and MDCP as a
third-party beneficiary) shall be entitled to specific performance and/or
injunctive relief (without posting bond or other security) from any court of law
or equity of competent jurisdiction in order to enforce or prevent any violation
of the provisions of this Agreement.

-11-

 



--------------------------------------------------------------------------------



 



     16. Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of you
and the Company; provided that no provision of paragraph 12, 13, 14 or 15 or of
this paragraph 16 (including the definitions of the defined terms used therein)
may be amended or waived without the prior written consent of MDCP.

     17. Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

     18. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

     19. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall constitute an original, but all of which
taken together shall constitute one and the same Agreement.

     20. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

     21. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal law, and not
the law of conflicts, of Delaware.

     22. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient. Such notices, demands and other communications shall
be sent to you at the then current address of record in the Company’s files and
to the Company and MDCP at the addresses indicated below:

If to the Company:
Pierre Holding Corp.
9990 Princeton Road
Cincinnati, Ohio 45246
Attn: Board of Directors

-12-



--------------------------------------------------------------------------------



 



If to MDCP:
Madison Dearborn Partners, IV, L.P.
Three First National Plaza
Suite 3800
Chicago, IL 60602
Telephone:      312-895-1000
Attention:      Robin P. Selati

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

     23. Third-Party Beneficiary. The Company and you acknowledge that MDCP is a
third-party beneficiary under this Agreement.

     24. Entire Agreement. This Agreement and the Plan constitute the entire
understanding between you and the Company, and supersede all other agreements,
whether written or oral, with respect to the acquisition by you of Common Stock
of the Company. If there are any conflicts in terms and conditions between this
Agreement and the Plan, the terms and conditions of the Plan shall govern,
unless otherwise determined by the Committee or the Board.

* * * * *

-13-

 



--------------------------------------------------------------------------------



 



     Please execute the extra copy of this Agreement in the space below and
return it to the Company’s Secretary at its executive offices to confirm your
understanding and acceptance of the agreements contained in this Agreement.

             

  Very truly yours,
 
           

  PIERRE HOLDING CORP.
 
           

  By:        

       

      Name:    

           

      Title:    

           

         
Enclosures:
  (1)   Extra copy of this Agreement

  (2)   Copy of the Plan

     The undersigned hereby acknowledges having read this Agreement and the Plan
and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

     
Dated:
  OPTIONEE
 
     


   

  Name:

 